USCA11 Case: 19-15021    Date Filed: 04/12/2021      Page: 1 of 4



                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-15021
                         Non-Argument Calendar
                       ________________________

    D.C. Docket Nos. 3:11-cv-00393-HLA-JRK; 3:08-cr-00072-HLA-JRK-1



RICHARD WALLY ROSE,

                                                 Petitioner - Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                 Respondent - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 12, 2021)

Before MARTIN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-15021           Date Filed: 04/12/2021       Page: 2 of 4



       Richard Wally Rose, proceeding pro se, appeals the district court’s denial of

his 28 U.S.C. § 2255 motion seeking a reduction of his term of supervised release.1

The government concedes that the district court erred in failing to reduce Rose’s

term of supervised release. Accordingly, we vacate Rose’s sentence and remand to

the district court for further proceedings consistent with this opinion.

                                              I.

       In 2008, Rose was convicted of possessing a firearm following a felony

conviction, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). When imposing its

sentence, the district court determined Rose qualified for the Armed Career

Criminal Act’s (“ACCA”) enhanced penalty provisions in 18 U.S.C. § 924(e). It

sentenced him to 211 months’ imprisonment to be followed by a five-year term of

supervised release. Rose appealed, arguing that his sentence was substantively

unreasonable, but this Court affirmed. See United States v. Rose, 368 F. App’x 55,

58 (11th Cir. 2010) (per curiam) (unpublished).

       Rose subsequently sought relief under 28 U.S.C. § 2255. The district court

denied Rose’s habeas petition and this Court affirmed, but the Supreme Court



1
  Rose raises a number of other issues, but those are outside the scope of the certificate of
appealability (“COA”) that the district court granted. We previously declined to expand the
scope of the COA. This Court’s rules prohibit the filing of a petition for rehearing by the panel
or en banc from the denial of a COA. 11th Cir. R. 22-1(c). We cannot construe Rose’s brief as a
motion to reconsider the denial of his motion to expand the COA, as such a motion must be filed
within 21 days and Rose filed his brief nearly three months after we denied his motion to expand
the COA. 11th Cir. R. 27-2.
                                                2
          USCA11 Case: 19-15021         Date Filed: 04/12/2021   Page: 3 of 4



vacated our judgment and remanded for further consideration in light of Johnson v.

United States, 576 U.S. 591, 135 S. Ct. 2251 (2015). Rose v. United States, 738 F.

App’x 617, 620–22 (11th Cir. 2018) (per curiam) (unpublished). On remand, the

district court determined that Rose does not qualify for an ACCA-enhanced

sentence and reduced his term of imprisonment from 211 months to 120 months.

But the district court also reimposed a term of supervised release of five years.

      Rose filed a notice of appeal objecting to a number of things, including the

reimposition of the five-year term of supervised release. The district court

construed this as a request for a COA and granted it as to the lone issue of whether

the district court “was authorized to impose a five-year term of supervised release

following his reduction in sentence.”

                                          II.

      We review de novo issues of law presented in a COA. Medberry v. Crosby,

351 F.3d 1049, 1053 (11th Cir. 2003).

      Without any ACCA enhancements, a violation of 18 U.S.C. § 922(g) has a

statutory maximum offense of ten years’ imprisonment. 18 U.S.C. § 924(a)(2).

That means this offense is categorized as a Class C felony. 18 U.S.C.

§ 3559(a)(3). The maximum term of supervised release for a Class C felony is

three years. 18 U.S.C. § 3583(b)(2). Therefore, the district court exceeded its

authority in reimposing the five-year term of supervised release.


                                            3
          USCA11 Case: 19-15021      Date Filed: 04/12/2021   Page: 4 of 4



      Rose’s sentence is therefore VACATED and REMANDED for further

proceedings consistent with this opinion.




                                            4